Title: From Thomas Jefferson to Walter Jones, Jr., 12 August 1804
From: Jefferson, Thomas
To: Jones, Jr., Walter


               
                  
                     Dear Sir
                  
                  Monticello Aug 12. 04.
               
               I have this day recieved the resignation of J. T. Mason as Attorney for the district of Columbia. I wish on this occasion to avail the public of your talents, and therefore propose the appointment to you, asking the favor of as early an answer as you can give me, as I learn that at some court early in next month, the presence of an Atty for the district at the trial of 2. criminals will be necessary. Accept my friendly salutations & assurances of respect.
               
                  
                     Th: Jefferson
                  
               
            